996 F.2d 1211
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gregory Lewis HARVEY, Plaintiff-Appellant,v.VIRGINIA PAROLE BOARD;  Clarence Jackson;  DennisCopenhaver, Defendants-Appellees.
No. 93-6433.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 28, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (CA-93-270-R)
Gregory Lewis Harvey, Appellant Pro Se.
W.D.Va.
AFFIRMED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Gregory Lewis Harvey appeals from the district court's order construing his 42 U.S.C. § 1983 (1988) complaint as a 28 U.S.C. § 2254 (1988) petition and dismissing it for failure to exhaust state remedies.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Harvey v. Virginia Parole Board, No. CA-93270-R (W.D. Va.  Apr. 5, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED